82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.Thomas J. ANDREWS, Defendant-Appellee.
No. 95-2450.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1996.Decided April 16, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, Senior District Judge.  (CA-86-503-C-C-P)
Albert Charles Burgess, Jr., Appellant Pro Se.  Richard Cartwright Carmichael, Jr., Charlotte, North Carolina, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action for failure to prosecute under Fed.R.Civ.P. 41(b), and denying his motion for reconsideration.   We have reviewed the record and the district court's opinions and find no abuse of discretion.   Accordingly, we affirm on the reasoning of the district court.   Burgess v. Andrews, No. CA-86-503-C-C-P (W.D.N.C. Sept. 21, 1994;  Oct. 7, 1994).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED